Citation Nr: 1706723	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asbestosis, claims as due to exposure to asbestos during service. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina .  

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional development is required for the claim for service connection for asbestosis.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

The Board notes that the Veteran has not been provided a VA examination with regard to the claim for asbestosis.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that the Veteran's claim for asbestosis, claimed as due to exposure to asbestos during service, requires a medical examination.  A review of the evidence of record shows that the Veteran has asbestosis, and that the Veteran has claimed that disability was the result of exposure to asbestos while serving on board the USS Franklin Roosevelt.  The Veteran has claimed that while he was a medical officer, he was nonetheless exposed to asbestos constantly, as it was used throughout the ship for insulation, to include the sleeping quarters.  The Veteran has continuously asserted that he could saw asbestos insulation break off into pieces.  The Board notes that while the Veteran's lay statements may not be competent to be dispositive of the claim, those statements are sufficient to overcome the low threshold necessary to trigger the VA's duty to provide an examination for the claimed conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition to lay statements, the Board finds that private medical opinions provided by the Veteran also note a diagnosis of asbestosis.  However, the Board finds that those medical opinions, specifically the July 2001, March 2005, and September 2010, private medical reports, do not adequately speak to the etiology of the diagnosed asbestosis.  None of the examiners' opinions specifically related the Veteran's condition to the claimed exposure during service.  Even relying on the Veteran's lay contentions of in-service exposure while aboard the USS Franklin Roosevelt, which the Board does not conceded at this time, the private opinions remain unclear in distinguishing in-service and post-service exposure to asbestos, as the Veteran worked construction for many years after active service.  Therefore, the Board finds that those medical opinions provided are insufficient to be dispositive of the claim, and a VA examination must be provided. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record. 

3.  Attempt to verify the Veteran's claimed asbestos exposure during service in compliance with the provisions of VA's Adjudication Procedure Manual.

4.  Then, schedule the Veteran for a VA examination for claimed asbestosis.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose all respiratory disabilities found.  Any examinations or tests that the examiner deems necessary should be provided.  The examiner should opine whether it is as likely as not (50 percent probability or greater) that any current respiratory disability, to include asbestosis, is related to service or any incident of service, to include asbestos exposure, if verified.  A complete rationale for any opinion expressed should be included in the report.  The examiner is asked to reconcile any opinion on etiology with the conclusions of the private opinions already of record to include reports from July 2001, March 2005, and September 2010.  The rationale for all opinions expressed should be provided.  The Veteran claims in-service exposure to asbestos, as part of service on the USS Franklin Roosevelt, but that assertion has not been conceded by VA.  However, any rationale provided by the examiner must explicitly address the Veteran's assertions of in-service exposure of asbestos. 

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

